Citation Nr: 0922056	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to 
August 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for diabetes mellitus.

A videoconference hearing on this matter was held before the 
undersigned Veterans Law Judge sitting in Washington, DC, on 
December 18, 2007.  A copy of the hearing transcript has been 
reviewed and has been associated with the file.

In March 2008 the Board reopened the claim of entitlement to 
service connection for diabetes mellitus and remanded the 
claim to the RO.  After further development, the matter has 
returned to the Board for further appellate review consistent 
with the Remand.

In April 2009, the Veteran filed a notice of disagreement for 
"obstructive sleep apnea."  There is no issue regarding 
obstructive sleep apnea currently in appellate status.  This 
matter is referred to the RO for action deemed appropriate. 


FINDING OF FACT

Diabetes mellitus was not present in service or for many 
years after service and is not otherwise related to active 
duty, or proximately due to, or aggravated by service-
connected disability.




CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service; nor may it presumed to have been incurred 
therein; and it is not proximately due to, or the result of, 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  
	
Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondence dated March 2006 and March 2007, the agency 
of original jurisdiction (AOJ) notified the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection for diabetes mellitus.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  The March 2007 correspondence further 
notified the Veteran of the process by which disability 
ratings and effective dates are assigned.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2007 notice was delivered after the initial denial 
of the claim.  The AOJ subsequently readjudicated the claim 
based on all the evidence of record and issued a supplemental 
statement of the case (SSOC) in October 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his diabetes mellitus claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2008).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
Veteran has been medically evaluated in conjunction with his 
claim for service connection for diabetes mellitus.

Secondary Service Connection

The Veteran seeks service connection for diabetes mellitus, 
which he contends had its onset in service or is secondary to 
his service-connected hypertension.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2008).  

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus, that are manifest to a 
compensable degree within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2008).  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA medical records dated in 2003 reflect that the Veteran was 
seen with complaints of urinary frequency, polydipsia 
(excessive thirst) and blurry vision.  Testing resulted in a 
diagnosis of new onset diabetes mellitus.  However, there 
were no in-service complaints, treatment, symptoms or 
diagnosis of diabetes mellitus.  There was also no evidence 
of diabetes mellitus to a compensable degree within one year 
following separation from service, or a showing that the 
veteran's diabetes mellitus is related to service.  VA 
examination report in October 1992 made no reference to 
diabetes mellitus.  

The available medical evidence indicates the Veteran was 
diagnosed with diabetes mellitus in 2003, some 11 years after 
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There 
is no competent evidence relating diabetes mellitus to 
service.  Under the circumstances, service connection for 
diabetes mellitus is not warranted on a direct or presumptive 
basis.  

The Veteran was afforded a VA examination in May 2008.  The 
claims folder was not available during the examination.  
However, the examiner was able to review the Veteran's 
electronic medical history to include his most recent blood 
pressure readings.  The examiner noted the Veteran was 
diagnosed with diabetes mellitus in February 2003 based on a 
blood sugar level greater than 500.  The Veteran was also 
started on blood pressure medication at that time.  Since his 
diagnosis, the Veteran reported no ketoacidosis, hypoglycemia 
(low blood sugar), or hyperglycemia (high blood sugar).  His 
only complaint was polyuria (excessive urination).  The 
Veteran had no history of heart disease, stroke, diabetic 
neuropathy or diabetic skin disease.  The Veteran's blood 
pressure readings in April, June, August and December 2007, 
showed that his blood pressure was generally well-controlled.  
The examiner's impression was essential hypertension.  

The Veteran reported that he was diagnosed with hypertension 
in 1987, and diabetes mellitus in 2003.  Based on this 
history, the examiner opined that the Veteran's hypertension 
is essential in nature and did not cause his diabetes 
mellitus.  The examiner reasoned that no medical literature 
indicates that diabetes is caused by essential hypertension.  
The Veteran was diagnosed with hypertension many years prior 
to his diagnosis of diabetes mellitus; therefore, the 
hypertension did not cause the diabetes.  The Veteran did not 
have any secondary findings or complications of diabetes that 
are related to hypertension.  Also, his blood pressure is 
well-controlled and there are no findings of any significant 
renal dysfunction.  The examiner concluded that hypertension 
does not cause diabetes, and does not aggravate diabetes.  

In August 2008, the examiner provided an addendum to his 
report when the claims folder was made available.  The 
examiner noted after reviewing the record, that the Veteran 
possibly had hypertension in October 1992 while in-service.  
The claims folder showed his newly diagnosed diabetes in 
April 2003.  After reviewing the  claims folder, the 
examiner's conclusion was the same.  The Veteran's service-
connected hypertension did not cause his diabetes mellitus.  
The examiner added that since the Veteran's renal function 
was within normal limits, it cannot be said that his diabetes 
aggravated his hypertension.

The Board considered the Veteran's argument that taking 
various medications for his knees and hypertension led to 
diabetes mellitus.  (See hearing transcript, page 9).  As a 
layperson the Veteran is competent to report observable 
symptomatology of an injury or illness.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307- 08 (2007).  However, he has 
not been shown to possess the requisite training or 
credentials needed to make such diagnosis.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v.  Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

On review, the Board finds that the Veteran's diabetes 
mellitus was not proximately due to, or the result of his 
service-connected hypertension.  The VA examiner's impression 
was that the Veteran's hypertension was essential in nature 
and, therefore, did not cause his diabetes mellitus.  There 
is no opinion to the contrary.  The Veteran indicated at his 
hearing, that he intended to provide evidence to support his 
contentions.  To date, he has not provided any competent 
evidence showing that his diabetes is proximately due to or 
aggravated by his service-connected hypertension.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


